Case: 12-11014    Date Filed: 09/11/2012        Page: 1 of 5


                                                                   [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                                 No. 12-11014
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 2:11-cv-14306-KMM

WILLIAM JOHN RUDGE, IV,

                                 llllllllllllllllllllllllllllllllllllllllPlaintiff - Appellant,

                                      versus

CITY OF STUART,
A Municipal Corporation,

                                llllllllllllllllllllllllllllllllllllllllDefendant - Appellee.

                           ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (September 11, 2012)

Before MARCUS, MARTIN and FAY, Circuit Judges.

PER CURIAM:

     William John Rudge, IV, proceeding pro se, appeals the district court’s
              Case: 12-11014     Date Filed: 09/11/2012   Page: 2 of 5

grant of summary judgment in favor of the City of Stuart, Florida on his 42 U.S.C.

§ 1983 claim for injunctive relief and money damages.

                                         I.

      In April 2009, after hearing testimony and considering evidence from both

the City of Stuart and Rudge, a code enforcement magistrate found that Rudge’s

property was in violation of local ordinances. The magistrate ordered Rudge to

come into compliance by July 2009. Apparently, Rudge did not, because the City

issued a notice in October 2009 ordering him to abate the nuisance on his property

caused by the violations identified in the magistrate’s findings. The notice gave

Rudge ten days to remedy the violations, and warned that if he did not, the City

would do it at his expense. The notice informed Rudge that he could appeal that

decision to the City Commission within ten days. On December 7, 2009, Rudge

had not come into compliance, and the City attempted to gain entry to Rudge’s

property, but Rudge prevented it from doing so. The City then filed a complaint in

the circuit court and secured an order for ex parte temporary and permanent

injunctive relief to abate the nuisance on Rudge’s property, citing various safety

concerns. The court issued an injunction ordering Rudge to allow the City to enter

his property and abate the violations specified in the October 2009 notice.




                                         2
                Case: 12-11014        Date Filed: 09/11/2012       Page: 3 of 5

       After a series of unsuccessful attempts to get relief from the injunction,1

Rudge filed a complaint in federal district court alleging that the City of Stuart

violated his right to due process of law by obtaining and enforcing the ex parte

injunction. The district court granted summary judgment in favor of the City, and

Rudge appealed.

                                               II.

       We review a district court’s grant of summary judgment de novo, viewing

all facts in the light most favorable to the non-moving party. Ross v. Clayton

Cnty., Ga., 173 F.3d 1305, 1307 (11th Cir. 1999). Summary judgment is proper

where there is no genuine issue of material fact and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a).

       Under § 1983, a person acting under color of state law may be held liable

for depriving an individual of a federal right. 42 U.S.C. § 1983. The Constitution



       1
          The ex parte injunction allowed Rudge to seek a hearing to dissolve or modify the
injunction at any time. Instead of filing a motion to dissolve or modify the injunction, Rudge’s
attorney filed a motion to dismiss the City’s complaint, which the circuit court dismissed.
        The court modified the temporary injunction in March 2010 and August 2010—both
times at the City’s request. Rudge appealed the August 2010 order granting a modified
injunction. In July 2011, a state appeals court held that the City had a “clear legal right” under
Florida law to enforce its nuisance abatement order. Then, in August 2011, Rudge filed a motion
to dissolve the ex parte temporary injunction, arguing that the injunction had been issued without
notice in violation of Florida law. The trial court struck his motion, finding that it had already
conducted two evidentiary hearings following the ex parte injunction, and had otherwise
complied with Florida law in issuing the initial injunction.

                                                3
              Case: 12-11014      Date Filed: 09/11/2012   Page: 4 of 5

prohibits states from depriving persons of life, liberty, or property without due

process of law. See U.S. Const. amend XIV, § 1; Buxton v. City of Plant City,

Fla., 871 F.2d 1037, 1041 (11th Cir. 1989). “The fundamental requirement of due

process is the opportunity to be heard at a meaningful time and in a meaningful

manner.” Mathews v. Eldridge, 424 U.S. 319, 333, 96 S. Ct. 893, 902 (1976)

(quotation marks omitted). The Fourteenth Amendment, however, does not

protect individuals against the violation of state procedural requirements, provided

that the basic federal due process right to notice and opportunity to be heard has

been met. See First Assembly of God of Naples, Fla., Inc. v. Collier Cnty., Fla.,

20 F.3d 419, 422 (11th Cir. 1994). In determining whether process is

constitutionally adequate, we consider: 1) the private interest at stake; 2) the risk

of erroneous deprivation through existing procedures and the probable value of

additional procedural safeguards; and 3) the state’s interest. Eldridge, 424 U.S. at

335, 96 S. Ct. at 903. The Supreme Court has held that in the analogous context

of forfeiture of real property, ex parte proceedings generally do not provide

adequate procedural safeguards where the government otherwise fails to provide a

pre-deprivation hearing. United States v. James Daniel Good Real Property, 510

U.S. 43, 62, 114 S. Ct. 492, 505 (1993).

      We conclude that Rudge received constitutionally adequate process of law.

                                           4
                Case: 12-11014       Date Filed: 09/11/2012      Page: 5 of 5

First, to the extent that Rudge argues the City failed to comply with the state’s

own procedural mandates, that claim, without more, does not amount to a denial of

federal due process. See First Assembly of God of Naples, 20 F.3d at 422.

Second, Rudge’s claim that he did not receive adequate post-deprivation relief

following the ex parte injunction is beside the point, because he received adequate

pre-deprivation notice and opportunity to be heard. Cf. James Daniel Good Real

Property, 510 U.S. at 47, 114 S. Ct. at 497–98. The City’s October 2009 notice to

abate the nuisance warned Rudge that he had ten days to remedy violations of

specific ordinances, or the City would enter his property and do it for him. Thus,

the City gave Rudge notice of the action it intended to take. More importantly, the

October 2009 notice gave Rudge an opportunity to appeal that decision. The City

thus gave Rudge an opportunity to be heard. Therefore, by the time the City filed

its complaint for an ex parte injunction, it had already granted Rudge adequate

notice and opportunity to be heard.2

                                              III.

       For these reasons, we AFFIRM the district court’s grant of summary

judgment.



       2
         We emphasize that the ex parte injunction allowed the City to do no more than it was
authorized to do under the October 2009 notice.

                                               5